DETAILED ACTION

1.	This Office action is responsive to the amendment filed 09/07/2022.  Claim 23 is cancelled.  Claims 33 and 34 are added. Claims 1-22 and 24-34 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
3.	Claims 1-22 and 24-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. patent no. 10,795,599 in view of Sawa et al. (US 2013/0080723).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-42 of the patent in combination with Sawa contain every element of claims 1-22 and 24-32 of the instant application and as such renders claims 1-22 and 24-32 obvious in view thereof.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Application claim 1 and patent claim 1 both recite “detecting a data migration condition…wherein the data migration condition is a pre-invalidation fault in a source solid-state disk (SSD) comprising a source cache” (corresponds to patented “obtaining data migration information”), “determining…a target SSD…comprising a target cache (migration cache)”,  “ instructing a data migration of data from the source SSD (migration cache), to the target SSD…using a migration space (corresponds to storage in migration cache), and without using a host memory (the patent claim does not recite a host memory or its use in the claimed migration process) and “wherein the migration storage space is accessible to the source SSD and the target SSD” (this appears to be the function of the migration cache). 
However, the claimed italicized language “wherein the data migration condition is a pre-invalidation fault in a source solid-state disk (SSD) comprising a source cache”” is not found to correspond to the patented “obtaining data migration information” and Sawa is presented for such a teaching.
Sawa teaches the claimed “detecting a data migration condition” as corresponding to any one of the following; “remote copy function”, see [0003] and throughout; “addition of storage apparatuses”, see [0008], “if existing…storage apparatus are substituted for new…storage apparatus…the migration of data…is performed”, see [0011-0013]; “data migration…enabling a storage apparatus to be replaced”, see [0016]), “disaster recovery” (see throughout Sawa) is considered a pre-invalidation fault in any storage source or destination.  Prior to data invalidation faults and other disastrous faults such as earthquakes, fire, flood and terrorism (see Sawa [0004]), data is migrated/copied in accordance with a remote copy function to protect data.
  Data migration is initiated in response to any of the above occurrences/conditions.
Because the migration scheme of Sawa initiates migration based on specific occurrences or situations such as protection of data from data faults, it would have been obvious to use such a scheme in the prior patent to initiate migration of data.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
Independent application claims 7, 12 and 18 are similarly rejected over patent claims 11, 21, 22 and 32.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-22 and 24-34 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sawa et al. (US 2013/0080723).

1. 	A data migration method implemented by a host (can correspond to host 2, 3, see throughout the specification and figures) and comprising: 
	detecting a data migration condition, wherein the data 
migration condition is a pre-invalidation fault in a source solid-
state disk (SSD) (corresponds to “remote copy function”, see 
[0003] and throughout; “addition 
of storage apparatuses”, see [0008], “if existing…storage 
apparatus are substituted for new…storage apparatus…the 
migration of data…is performed”, see [0011-0013]; “data 
migration…enabling a storage apparatus to be replaced), see 
[0016]; “disaster recovery” (see throughout Sawa) is 
considered a pre-invalidation fault in any storage source or 
destination.  Prior to data invalidation faults and other 
disastrous faults such as earthquakes, fire, flood and terrorism 
(see Sawa [0004]), data is migrated/copied in accordance with a 
remote copy function to protect data.) comprising a source cache 
(corresponds to cache memory CM 35);
determining, in response to detecting the data migration condition,  a target SSD (corresponds to SSD 30 RAID group (RG), see [0069], Fig. 4; PVOL1/PVOL2/SVOL1/SVOL2, see Figs. 24 and 27) comprising a target cache (corresponds to cache memory CM 35, see Figs17, 19, 22-24, 27 and 37 ); and 
instructing a data migration of data from the source SSD (corresponds to RAID Group 30 and/or PVOL1/PVOL2/SVOL1/SVOL2) comprising a source cache, to the target SSD, using a migration storage space (corresponds to source area/block, target area/block and/or memory space within the cache memory CM; see Figures 17, 19, 22-24, 27 and 37 where data is transferred between CM 35 in primary and secondary storage apparatus), and without using a host memory,
wherein the migration storage space is accessible to the source SSD and the target SSD (corresponds to the SSD 30, RAID group RG and/or PVOL’s acting as sources/targets being able to access space in cache memory CM).

Independent claims 7, 12 and 18 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.   The claimed “register of a controller” can correspond to the cache memory CM.  It is noted cache memory CM is located within controller 31 (see [0068] and Fig. 4).

6.	Applicant's arguments filed 09/07/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above given the newly amended claims.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

8.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139